Citation Nr: 1516015	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-25 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to July 1, 2009, in excess of 20 percent from July 1, 2009 through August 29, 2013, and in excess of 40 percent thereafter for degenerative joint disease and disc disease of the lumbar spine with a well-healed scar. 

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record. 

By way of background, the Veteran has been service-connected for lumbar spine degenerative disc disease since September 1993.  The disability was rated as 20 percent disabling until a January 2007 rating decision increased the rating to 40 percent disabling as of September 25, 2006.  The Veteran filed additional evidence within one year of the January 2007 rating decision, indicating that his service-connected disabilities, including the lumbar spine disability, prevented him from working.  In December 2007, the AOJ continued the 40 percent disability rating.  In January 2008, the Veteran filed another claim for an increased rating and, in December 2008, the Veteran underwent a VA examination which revealed range of motion findings that the AOJ found no longer supported a 40 percent disability rating.  In February 2009, the AOJ proposed to reduce the Veteran's 40 percent rating to 20 percent. 

In March 2009, the Veteran submitted evidence to prevent the reduction of the rating.  In April 2009, the AOJ notified the Veteran that it had considered the evidence, but reduced the rating to 20 percent, effective July 1, 2009.  The Veteran filed a request for reconsideration later in April 2009 and his representative indicated that the Veteran's conditions were "worse more than ever."  The AOJ treated the statement as a request for reconsideration and a claim for increase.  

In a July 2009 rating decision, the AOJ continued the 20 percent rating for the Veteran's back disability.  In July 2009, the Veteran again filed additional evidence in support of his claim.  In a September 2009 report of contact, the Veteran's representative confirmed via telephone that the July 2009 communication was not a notice of disagreement but rather a request for reconsideration in light of new evidence submitted.  The representative clarified that the Veteran was not making a claim for an appeal.  In the September 2009 rating decision on appeal, the AOJ noted that additional evidence was received in July 2009 and continued the 20 percent rating for the Veteran's back disability.  

Based on the foregoing, the Board finds that the Veteran's claim on appeal stems from his April 2009 submission.  Additionally, during the course of the appeal, an increased rating of 40 percent, effective August 30, 2013, was granted in February 2014.  Therefore, the Board has recharacterized the claim on appeal to reflect consideration of all applicable periods. 

During the Veteran's hearing before the Board, the Veteran's representative argued that the Veteran is entitled to a total disability rating for individual unemployability due to his service-connected lumbar spine disability.  In this regard, the United States Court of Appeals for Veterans Claims has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Board has jurisdiction over such matter and it has been included on the title page of this decision.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

As relevant to his increased rating for his back disability, the Veteran's sworn testimony indicates that such disability has worsened since the last VA examination in February 2014.  In this regard, during the August 2014 hearing before the Board, he reported that he was starting to experience lower extremity symptoms that he had not experienced since August 2013.  Transcript [T.]  page 10.  He explained that, prior to the August 2013 surgery, he had lower extremity symptoms including numbness, tingling, having to "scoot," and not being able to take full steps.  T. pages 7-10.  He also testified that such lower extremity symptoms were the primary reason he underwent surgery.  T. page 9.  He testified that, following the surgery, his lower extremity symptoms were improved for about eight or nine months but that he was starting to experience lower extremity symptoms again.  T.  page 10. 

Further, the Veteran reported that he had been experiencing bowel leakage for approximately three years and that it was constant.  The Board acknowledges that he denied bowel or bladder complaints during the February 2014 VA examination, but it is unclear whether the Veteran fully understood that his alleged leakage was the type of neurological complaint that he should have reported at the February 2014 VA examination.  In this regard, during his August 2014 hearing, the undersigned asked the Veteran if he had experienced any neurological symptoms with respect to his bowel or bladder and his first response was "no."  Then, he qualified his response by reporting that he had experienced some bowel leakage for approximately three years and that such leakage was constant.  T. pages 10- 11.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an indication of a possible increase in severity since the last examination, as is the case here with respect to the Veteran's neurological complaints.  See 38 C.F.R. 
§ 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected lumbar spine disability.  Moreover, as the bowel complaints may affect the ratings for all periods on appeal, the examiner is asked to discuss whether there are objective manifestations of bowel impairment associated with the lumbar spine disability at any time since approximately April 2008.

Regarding the presence of lower extremity symptoms prior to August 30, 2013, the Veteran has offered competent statements that he experienced lower extremity symptoms in both of his lower extremities during the period prior to August 31, 2013 until he underwent surgery on such date.  T. pages 7-10.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the Veteran is competent to report his observations as they come to him through his senses).  The Veteran also submitted to an "independent medical examination" in March 2009 in an effort to dispute the aforementioned proposed rating reduction.  At that time, the Veteran reported that pain shoots into his legs with activity such as shopping, yard work, carrying or lifting.  The March 2009 independent examiner diagnosed neural tension down the left and right legs and noted a history of right and left lower extremity radiculitis.  The March 2009 independent examiner also noted muscle spasms in the hamstrings, gluteal muscles, and paraspinal muscles.  Further, private treatment records dated in July 2013 note a history of radiculopathy.  The August 2013 private operative report noted a postoperative diagnosis of "L3-L4 and L4-5 stenosis with facet arthropathy, intractable back and leg pain."  On Remand, the examiner is asked to opine whether the private treatment records regarding neural tension, leg pain, and history of radiculopathy indicate objective findings of a neurological abnormality associated with the lumbar spine disability at any time since April 2008.  

The Board further notes that the AOJ did not adjudicate whether the Veteran was entitled to a rating in excess of 40 percent for the appeal period prior to July 1, 2009 even though the Veteran's April 2009 statement was treated as the claim for increase presently at issue.  Rather, the subsequent rating decisions as well as statements of the case, all addressed whether the Veteran was entitled to an evaluation in excess of 20 percent, effective July 1, 2009.  As such, the AOJ should adjudicate whether the Veteran is entitled to a rating in excess of 40 percent for the appeal period prior to July 1, 2009 as he has provided evidence of lower extremity symptoms during that period which should be addressed in evaluating the lumbar spine.  See 38 C.F.R. § 4.71a, Note (1).  

Finally, as indicated in the Introduction, the issue of entitlement to a TDIU has been raised at the August 2014 Board hearing.  In this regard, the Board observes that, in addition to his back disability, the Veteran is also service-connected for major depressive episode, surgical resection of the anterior labrum tear of the left shoulder, pes planus with degenerative joint disease of the right foot, tinnitus, bronchitis, and tendonitis of the left knee.  

Therefore, upon remand, the AOJ should conduct all appropriate development, to include providing the Veteran with Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to a TDIU, requesting him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), obtaining outstanding treatment records, and affording him any VA examinations or opinions deemed necessary to decide the claim.  In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Lastly, during the hearing before the Board, the Veteran reported that he receives private treatment for his back disability.  However, VA treatment records also indicate that he may receive relevant primary care treatment through the VA facility in Greeley, Colorado, and the most recent treatment records are dated in February 2014.  As such, updated VA treatment records dated from February 2014 from such facility should be obtained prior to readjudication of the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The Veteran also should be given an opportunity to identify any healthcare provider who treated him for his service-connected disabilities, to include his lumbar spine disability and any associated neurological symptoms.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Greeley, Colorado VA CBOC dated from February 2014 to the present.  All reasonable attempts should be made to obtain such records.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Following receipt of the foregoing records, the Veteran should be afforded an appropriate VA examination so as to determine the severity of his service-connected lumbar spine disability, including any associated neurological manifestations.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should address the following inquiries:

(A)  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any other symptoms during flare-ups and/or with repeated use.  

(B)  Address the Veteran's reports of lower extremity symptoms and bowel leakage and determine whether there are any neurological manifestations associated with his service-connected lumbar spine disability at any time since April 2008.  In reaching any conclusion, the examiner should consider the private records regarding findings of neural tension, leg pain, and history of radiculopathy and discuss whether these findings indicate objective neurological abnormality associated with the lumbar spine disability.

If the examiner finds that there are neurological manifestations, he or she should indicate the nature and severity, i.e., mild, moderate, or severe, of any impairment.  

(C) State whether the Veteran has intervertebral disc syndrome (IVDS). If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  This should also be addressed for each year beginning in April 2008 to the present. The Board notes that the December 2008 and February 2014 VA examiners found that the Veteran did not have IVDS at those times.

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(D)  Comment on the functional impact that the Veteran's lumbar spine disability has on his daily life and employability.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements.  The rationale for any opinion offered should be provided.

4.  Conduct any additional development deemed necessary for the adjudication of the Veteran's TDIU claim, to include affording him any VA examinations or opinions deemed necessary to decide the claim.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  In this regard, the AOJ should adjudicate the issue of entitlement to a rating in excess of 40 percent during the period prior to July 1, 2009, and entitlement to separate compensable ratings for neurological complaints associated with the service-connected lumbar spine disability for the entire appeal period, which stems from an April 2009 claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

